43 Mich. App. 566 (1972)
204 N.W.2d 235
CYMBAL
v.
CYMBAL.
Michigan Court of Appeals.
Decided October 26, 1972.
*567 Traeger & Teicher, for plaintiff.
Soma & Oster, for defendant.
Before: DANHOF, P.J., and BRONSON and T.M. BURNS, JJ.
PER CURIAM.
The parties were divorced on June 20, 1969. The judgment provided that the defendant was to pay child support in the amount of $75 per week for each of the parties' three children. The defendant subsequently sought to have the judgment modified by reducing the amount of support. The trial court entered an order reducing the amount of support to $50 per week for each of the children and the plaintiff has appealed. We reverse.
The defendant's argument for a reduction in support was based on the contention that his income had dropped substantially. Counsel for the plaintiff contended that income was not the only relevant factor and sought to compel a full financial disclosure. The trial court ruled that income was the only relevant factor and refused to consider any other aspects of the defendant's finances. This ruling constitutes reversible error. A modification of a child support order must be based on changed circumstances. Biddulph v Biddulph, 23 Mich App 105 (1970); Stros v Stros, 25 Mich App 154 (1970). This means that all relevant circumstances must be considered. The defendant is an active businessman who is involved in complicated financial affairs. A failure to consider the defendant's financial status as a whole is clear error. Travis v Travis, 19 Mich App 128 (1969).
*568 We also believe that the defendant failed to carry his burden of proof in showing changed circumstances. The record establishes only that the defendant's income may have fallen. The defendant refused to produce a full financial disclosure. In a proper case a reduction in income may be sufficient grounds for modifying a judgment. Indeed, in some cases a reduction in income would compel a modification. This case is not one involving a wage earner with no substantial assets. We have a businessman involved in complicated dealings. The defendant has revealed part of his finances and deliberately concealed the rest. He cannot be said to have carried his burden of proof.
The order appealed from is reversed and the original judgment is reinstated. Costs to the plaintiff.